

 S1683 ENR: Naval Vessel Transfer Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 1683IN THE SENATE OF THE UNITED STATESAN ACTTo provide for the transfer of naval vessels to certain foreign recipients, and for other purposes. 1.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means—(1)the Committee on Foreign Relations of the Senate; and(2)the Committee on Foreign Affairs of the House of Representatives.ITransfer of excess United States naval vessels101.Short titleThis title  may be cited as the
		  Naval Vessel Transfer Act of 2013.102.Transfer of naval vessels to certain foreign recipients(a)Transfers by grant to MexicoThe President is authorized to transfer  to the Government of Mexico the OLIVER HAZARD PERRY class
			 guided missile frigates USS CURTS
			 (FFG–38) and USS MCCLUSKY (FFG–41) on a grant basis under section
			 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j).(b)Transfer by sale to the Taipei Economic and Cultural Representative Office in the United StatesThe President is authorized to transfer the OLIVER HAZARD PERRY class guided missile frigates USS
			 TAYLOR (FFG–50), USS GARY (FFG–51), USS CARR (FFG–52), and USS ELROD
			 (FFG–55) to the Taipei Economic and Cultural Representative Office in the
			 United States (which is the Taiwan instrumentality designated pursuant to
			 section 10(a) of the Taiwan Relations Act (22 U.S.C. 3309(a))) on a sale
			 basis under section 21 of the Arms Export Control Act (22 U.S.C. 2761).(c)Alternative transfer authorityNotwithstanding the authority provided in subsections (a) and (b) and  to transfer specific
			 vessels to specific countries, the President is authorized to transfer any
			 vessel named in this title to any country named in this section, subject
			 to the same conditions that would apply for such country under this
			 section, such that the total number of vessels transferred to such country
			 does not exceed the total number of vessels authorized for transfer to
			 such country by this section.(d)Grants not counted in annual total of transferred excess defense articlesThe value of a vessel transferred to another country on a grant basis pursuant to authority
			 provided by subsection (a)  shall not be counted against the
			 aggregate value of excess defense articles transferred in any fiscal year
			 under section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j).(e)Costs of transfersAny expense incurred by the United States in connection with a transfer authorized by this section
			 shall be charged to the recipient notwithstanding section 516(e) of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2321j(e)).(f)Repair and refurbishment in united states shipyardsTo the maximum extent practicable, the President shall require, as a condition of the transfer of a
			 vessel under this section, that the recipient to which the vessel is
			 transferred have such repair or refurbishment of the vessel as is needed,
			 before the vessel joins the naval forces of that recipient, performed at a
			 shipyard located in the United States.(g)Expiration of authorityThe authority to transfer a vessel under this section shall expire at the end of the 3-year period
			 beginning on the date of the enactment of this Act.IIAdditional provisions201. Enhanced congressional oversight of arms sales, including to the Middle EastSection 36 of the Arms Export Control Act (22 U.S.C. 2776) is amended by adding at the end the
			 following new subsection:(i)Prior notification of shipment of armsAt least 30 days prior to a shipment of defense articles subject to the requirements of subsection
			 (b) at the joint request of the Chairman and Ranking Member of the
			 Committee
			 on Foreign Relations of the Senate or the Committee on Foreign Affairs of
			 the House of Representatives, the President shall provide notification of
			 such pending shipment, in unclassified form, with a classified annex as
			 necessary, to the Committee on Foreign Relations of the Senate and the
			 Committee on Foreign Affairs of the House of Representatives..202.Increase in annual limitation on transfer of excess defense articlesSection 516(g)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(g)(1)) is amended by
			 striking $425,000,000 and inserting $500,000,000.203.Integrated air and missile defense programs at training locations in Southwest AsiaSection 544(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2347c(c)) is amended by adding at
			 the end  the following new paragraph:(4)The President shall report to the appropriate congressional committees (as defined in section
			 656(e)) annually on the activities undertaken in the programs authorized
			 under this subsection..204.Licensing of certain commerce-controlled itemsSection 38 of the Arms Export Control Act (22 U.S.C. 2778) is amended by adding at the end the following new subsection:(k)Licensing of certain commerce-Controlled items(1)In generalA license or other approval from the Department of State granted in accordance with this section
			 may also authorize the export of items subject to the Export
			 Administration Regulations if such items are to be used in or with defense
			 articles controlled on the United States Munitions List.(2)Other requirementsThe following requirements shall apply with respect to a license or other approval to authorize the
			 export of items subject to the Export Administration Regulations under
			 paragraph (1):(A)Separate approval from the Department of Commerce shall not be required for such items if such
			 items are approved for export under a Department of State license or other
			 approval.(B)Such items subject to the Export Administration Regulations that are exported pursuant to a
			 Department of State license or other approval would remain under the
			 jurisdiction of the Department of Commerce with respect to any subsequent
			 transactions.(C)The inclusion of the term subject to the EAR or any similar term on a Department of State license or approval shall not affect the jurisdiction
			 with respect to such items.(3)DefinitionIn this subsection, the term Export Administration Regulations means—(A)the Export Administration Regulations as maintained and amended under the authority of the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.); or(B)any successor regulations..205.Amendments relating to removal of major defense equipment from United States Munitions List(a)Requirements for removal of major defense equipment from united states munitions listSection 38(f) of the Arms Export Control Act (22 U.S.C. 2778(f)) is amended by adding at the end the following:(5)(A)Except as provided in subparagraph (B), the President shall take such actions as may be necessary
			 to require that, at the time of export or reexport of any major defense
			 equipment listed on the 600 series of the Commerce Control List contained
			 in Supplement No. 1 to part 774 of subtitle B of title 15, Code of Federal
			 Regulations, the major defense equipment will not be subsequently modified
			 so as to transform such major defense equipment into a defense article.(B)The President may authorize the transformation of any major defense equipment described in
			 subparagraph (A) into a defense article if the President—(i)determines that such transformation is appropriate and in the national interests of the United
			 States; and(ii)provides notice of such transformation to the chairman of the Committee on Foreign Affairs of the
			 House of Representatives and the chairman of the Committee on Foreign
			 Relations of the Senate consistent with the notification requirements of
			 section 36(b)(5)(A) of this Act.(C)In this paragraph, the term defense article means an item designated by the President pursuant to subsection (a)(1)..(b)Notification and reporting requirements for major defense equipment removed from united states
			 munitions listSection 38(f) of the Arms Export Control Act (22 U.S.C. 2778(f)), as amended by this section, is further amended by adding at the end the following:(6)The President shall ensure that any major defense equipment that is listed on the 600 series of the
			 Commerce Control List contained in Supplement No. 1 to part 774 of
			 subtitle B of title 15, Code of Federal Regulations, shall continue to be
			 subject to the notification and reporting requirements of the following
			 provisions of law:(A)Section 516(f) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(f)).(B)Section 655 of the Foreign Assistance Act of 1961 (22 U.S.C. 2415).(C)Section 3(d)(3)(A) of this Act.(D)Section 25 of this Act.(E)Section 36(b), (c), and (d) of this Act..206.Amendment to definition of security assistance under the Foreign Assistance Act of 1961Section 502B(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(d)) is amended—(1)in paragraph (1), by striking and at the end; and(2)by amending  paragraph (2)(C) to read as follows:(C)any license in effect with respect to the export to or for the armed forces, police, intelligence,
			 or other internal security forces of a foreign country of—(i)defense articles or defense services under section 38 of the Armed Export Control Act (22 U.S.C.
			 2778); or(ii)items listed under the 600 series of the Commerce Control List contained in Supplement No. 1 to
			 part 774 of subtitle B of title 15, Code of Federal Regulations;.207.Amendments to definitions of defense article and defense service under the Arms Export Control ActSection 47 of the Arms Export Control Act (22 U.S.C. 2794) is amended—(1)in the matter preceding subparagraph (A) of paragraph (3), by striking includes and inserting means, with respect to a sale or transfer by the United States under the authority of this Act or
			 any other foreign assistance or sales program of the United States; and(2)in paragraph (4), by striking includes and inserting means, with respect to a sale or transfer by the United States under the authority of this Act or
			 any other foreign assistance or sales program of the United States,.208.Technical amendments(a)In generalThe Arms Export Control Act (22 U.S.C. 2751 et seq.) is amended—(1)in sections 3(a), 3(d)(1), 3(d)(3)(A), 3(e), 5(c), 6, 21(g), 36(a), 36(b)(1), 36(b)(5)(C),
			 36(c)(1), 36(f), 38(f)(1), 40(f)(1), 40(g)(2)(B), 101(b), and 102(a)(2),
			 by striking the Speaker of the House of Representatives and each place it appears and inserting the Speaker of the House of Representatives, the Committee on Foreign Affairs of the House of
			 Representatives, and;(2)in section 21(i)(1) by inserting after the Speaker of the House of Representatives the following , the Committees on Foreign Affairs and Armed Services of the House of Representatives,;(3)in sections 25(e), 38(f)(2), 38(j)(3), and 38(j)(4)(B), by striking International Relations each place it appears and inserting Foreign Affairs;(4)in sections 27(f) and 62(a), by inserting after the Speaker of the House of Representatives, each place it appears the following: the Committee on Foreign Affairs of the House of Representatives,; and(5)in section 73(e)(2), by striking the Committee on National Security and the Committee on International Relations of the House of
			 Representatives and inserting the Committee on Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives.(b)Other technical amendments(1)Arms Export Control ActThe Arms Export Control Act (22 U.S.C. 2751 et seq.), as amended by subsection (a), is further amended—(A)in section 38—(i)in subsection (b)(1), by redesignating the second subparagraph (B) (as added by section 1255(b) of
			 the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (Public Law 100–204; 101 Stat. 1431)) as subparagraph (C);(ii)in subsection (g)(1)(A)—(I)in clause (xi), by striking ; or and inserting , or; and(II)in clause (xii)—(aa)by striking section and inserting sections; and(bb)by striking (18 U.S.C. 175b) and inserting (18 U.S.C. 175c); and(iii)in subsection (j)(2), in the matter preceding subparagraph (A), by inserting in after to; and(B)in section 47(2), in the matter preceding subparagraph (A), by striking sec. 21(a),, and inserting section 21(a),.(2)Foreign Assistance Act of 1961Section 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2304) is amended—(A)in subsection (b), by striking Wherever applicable, a description and inserting Wherever applicable, such report shall include a description; and(B)in subsection (d)(2)(B), by striking credits and inserting credits).209.Application of certain provisions of Export Administration Act of 1979(a)Protection of informationSection 12(c) of the Export Administration Act of 1979 (50 U.S.C. App. 2411(c)) has been in effect from August 20, 2001, and continues in effect on and after the date of the
			 enactment of this Act, pursuant to the International Emergency Economic
			 Powers Act (50 U.S.C. 1701 et seq.) and notwithstanding section 20 of the Export Administration Act of 1979 (50 U.S.C. App. 2419). Section 12(c)(1) of the Export Administration Act of 1979 is a statute covered by section 552(b)(3) of title 5, United States Code.(b)Termination dateSubsection (a) terminates at the end of the 4-year period beginning on the date of the enactment of
			 this Act.Speaker of the House of RepresentativesVice President of the United States and President of the Senate